Case: 1:17-cv-07896 Document #: 165 Filed: 08/07/20 Page 1 of 4 PagelD #:3161

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

 

BEEZLEY v. FENIX PARTS, INC., et al. Case No. 1:17-cv-07896

Honorable Charles R. Norgle

 

 

ORDER AWARDING ATTORNEYS’ FEES
AND REIMBURSEMENT OF LITIGATION EXPENSES

 

‘his matter came on for hearing on August 12, 2020 (the “Settlement Hearing”) on Lead
Counsel’s motion for an award of attorneys’ fees and reimbursement of Litigation Expenses.
The Court having considered all matters submitted to it at the Settlement Hearing and otherwise;
and it appearing that notice of the Settlement Hearing substantially in the form approved by the
Court was mailed to all Settlement Class Members who or which could be identified with
reasonable effort, and that a summary notice of the hearing substantially in the form approved by
the Court was published in Investor's Business Daily and was transmitted over the PR Newswire
pursuant to the specifications of the Court; and the Court having considered and determined the
fairness and reasonableness of the award of attorneys’ fees and Litigation Expenses requested,

NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

1. This Order incorporates by reference the definitions in the Stipulation and
Agreement of Settlement dated November 6, 2019 (ECF No. 131-1) (the “Stipulation”) and all
capitalized terms not otherwise defined herein shall have the same meanings as set forth in the
Stipulation.

2. The Court has jurisdiction to enter this Order and over the subject matter of the

Action and all parties to the Action, including all Settlement Class Members.
Case: 1:17-cv-07896 Document #: 165 Filed: 08/07/20 Page 2 of 4 PagelD #:3162

3. Notice of Lead Counsel’s motion for an award of attorneys’ fees and
reimbursement of Litigation Expenses was given to all Settlement Class Members who could be
identified with reasonable effort. The form and method of notifying the Settlement Class of the
motion ior an award of attorneys’ fees and expenses satisfied the requirements of Rule 23 of the
Federal Rules of Civil Procedure, the Private Securities Litigation Reform Act of 1995 (15
U.S.C. §§ 77z-1(a)(7), 78u-4(a)(7)), due process, and all other applicable law and rules,
constituted the best notice practicable under the circumstances, and constituted due and sufficient
notice to all persons and entities entitled thereto.

4, Lead Counsel are hereby awarded attorneys’ fees in the amount of 33'4% of the
Settlement Fund and $140,640.35 in reimbursement of Lead Counsel’s litigation expenses
(which fees and expenses shall be paid from the Settlement Fund), which sums the Court finds to
be fair and reasonable. Lead Counsel shall allocate the attorneys’ fees awarded amongst
Plaintiffs’ Counsel in a manner which they, in good faith, believes reflects the contributions of
such counsel to the institution, prosecution and settlement of the Action.

5. In making this award of attorneys’ fees and reimbursement of expenses to be paid
from the Settlement Fund, the Court has considered and found that:

(a) The Settlement has created a fund of $3,300,000 in cash that has been
funded into escrow pursuant to the terms of the Stipulation, and that numerous Settlement

Class Members who submit acceptable Claim Forms will benefit from the Settlement that

occurred because of the efforts of Lead Counsel;
Case: 1:17-cv-07896 Document #: 165 Filed: 08/07/20 Page 3 of 4 PagelD #:3163

(b) Copies of the Postcard Notice were mailed to over 12,000 potential
Settlement Class Members and nominees stating that Lead Counsel would apply for
attorneys’ fees in an amount not exceed 334% of the Settlement Fund and
reimbursement of Litigation Expenses in an amount not to exceed $250,000. There were
no objections to the requested attorneys’ fees and expenses;

(c) Lead Counsel has conducted the litigation and achieved the Settlement
with skill, perseverance and diligent advocacy;

(d) The Action raised a number of complex issues;

(e) Had Lead Counsel not achieved the Settlement there would remain a
significant risk that Lead Plaintiffs and the other members of the Settlement Class may
have recovered less or nothing from Defendants;

(f) Plaintiff's Counsel devoted 1,702 hours, with a lodestar value of
approximately $1,071,590.75 to achieve the Settlement; and

(g) | The amount of attorneys’ fees awarded and expenses to be reimbursed
from the Settlement Fund are fair and reasonable and consistent with awards in similar
cases.

6. Lead Plaintiff Thomas Weeks is hereby awarded $10,000 from the Settlement
Fund as reimbursement for his reasonable costs and expenses directly related to his
represe itation of the Settlement Class.

7. Lead Plaintiff Douglas Barnard is hereby awarded $10,000 from the Settlement
Fund as reimbursement for his reasonable costs and expenses directly related to his

representation of the Settlement Class.
Case: 1:17-cv-07896 Document #: 165 Filed: 08/07/20 Page 4 of 4 PagelD #:3164

8. Lead Plaintiff Keith B. White is hereby awarded $10,000 from the Settlement
Fund as reimbursement for his reasonable costs and expenses directly related to his
representation of the Settlement Class.

i, Any appeal or any challenge affecting this Court’s approval regarding any
attorneys’ fees and expense application shall in no way disturb or affect the finality of the
Judgment.

10. Exclusive jurisdiction is hereby retained over the parties and the Settlement Class
Members for all matters relating to this Action, including the administration, interpretation,
effectuation or enforcement of the Stipulation and this Order.

1 In the event that the Settlement is terminated or the Effective Date of the
Settlement otherwise fails to occur, this Order shall be rendered null and void to the extent
provided by the Stipulation.

12. There is no just reason for delay in the entry of this Order, and immediate entry

by the Clerk of the Court is expressly directed.

 

Dated: August 7, 2620 , 2020
Go /

Ub bh) | as

The Honorable Charfes R. rgle
United States District Judge

 
